UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1322


ERMA J. MATTHEWS,

                Plaintiff – Appellant,

          v.

M.C. DEAN, INCORPORATED; MICHAEL DEAN,

                Defendants – Appellees,

          and

M.C. DEAN, a/k/a Michael Dean,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00622-LMB-TRJ)


Submitted:   November 5, 2010               Decided:   June 23, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erma J. Matthews, Appellant Pro Se. Manesh Kumar Rath, Robert
Austin Sheffield, KELLER & HECKMAN, Washington, D.C., for
Appellee M.C. Dean, Incorporated.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Erma J. Matthews appeals the district court’s order

granting summary judgment in favor of her former employer.             We

have   reviewed   the    record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court at the summary judgment hearing.         Matthews v. M.C. Dean,

Inc., No. 1:09-cv-00622-LMB-TRJ (E.D. Va. Mar. 12, 2010).               We

dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2